   Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI


 STEFAN JEREMIAH,

                                Plaintiff,                    Docket No. 4:19-cv-535

        - against -                                           JURY TRIAL DEMANDED

 GATEWAY BLEND, LLC

                                Defendant.


                              FIRST AMENDED COMPLAINT

       Plaintiff Stefan Jeremiah (“Jeremiah” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Gateway Blend, LLC (“Gateway” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Ivanka Trump’s

stalker Justin Massler in Court, owned and registered by Jeremiah, a New York based

professional photographer. Accordingly, Jeremiah seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
   Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 2 of 7 PageID #: 2



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Missouri.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Jeremiah is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 770

Washington Avenue, Apt. 1 Brooklyn, New York 11238.

       6.      Upon information and belief, Gateway is a domestic limited liability company

organized and existing under the laws of the State of Missouri, with a place of business 120

South Central Avenue, Clayton, MO 63105. Upon information and belief Gateway is registered

with the Missouri Department of State Division of Corporations to do business in the State of

Missouri. At all times material, hereto, Gateway has owned and operated websites at the URL:

www.Suggest.com and www.BrainJet.com (the “Websites”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Jeremiah photographed Ivanka Trump’s stalker Justin Massler in Court (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Jeremiah then licensed the Photograph to Page Six/New York Post. Page Six/The

New York Post ran an article that featured the Photograph titled Ivanka Trump’s stalker at it

again. See URL: https://pagesix.com/2015/02/14/ivanka-trumps-stalker-at-it-again/. Jeremiah’s

name was featured in a gutter credit identifying him as the photographer of the Photograph. A

true and correct copy of the article is attached hereto as Exhibit B.
   Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 3 of 7 PageID #: 3



       9.      Jeremiah is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-105-102.

       B.      Defendant’s Infringing Activities

       11.     Gateway ran an article on one of the Websites entitled The Absolute Craziest

Celeb Stalker Stories. See URL:	https://www.suggest.com/celebs/63321/the-absolute-craziest-

celeb-stalker-stories/?story_page=1. The article featured the Photograph. A true and correct copy

of the article and a screenshot is attached hereto as Exhibit C.

       12.     Gateway ran another article on one of the Website entitled Celebs Reveal Their

Most Terrifying Stalker Stores. See https://www.brainjet.com/pop-culture/2365490/celebs-

reveal-their-most-terrfying-stalker-stories/. The article featured the Photograph. A true and

correct copy of the article and a screenshot is attached hereto as Exhibit D.

       13.     Gateway did not license the Photograph from Plaintiff for its articles, nor did

Gateway have Plaintiff’s permission or consent to publish the Photograph on its Websites.

       14.     Jeremiah first discovered the use of the Photograph by the Defendant on the

Websites in December 2016.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       15.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

       16.     Gateway infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Websites. Gateway is not, and has never been,
   Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 4 of 7 PageID #: 4



licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          17.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          18.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          19.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-18 above.

          21.   Upon information and belief, in its article on the Websites, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating, “Stefan Jeremiah” and placed it on its Websites without the gutter credit.

          22.   Upon information and belief, Gateway intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          23.   The conduct of Gateway violates 17 U.S.C. § 1202(b).
   Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 5 of 7 PageID #: 5



       24.     Upon information and belief, Gateway’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Gateway intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Gateway also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of Gateway as alleged herein, Plaintiff is

entitled to recover from Gateway the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Gateway because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Gateway statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Gateway be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Gateway be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.
   Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 6 of 7 PageID #: 6



       3.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees, costs, and expenses;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 19, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
Case: 4:19-cv-00535-SNLJ Doc. #: 1 Filed: 03/19/19 Page: 7 of 7 PageID #: 7



                                               Richard Liebowitz
                                               11 Sunrise Plaza, Suite 305
                                               Valley Stream, New York 11580
                                               Tel: (516) 233-1660
                                               RL@LiebowitzLawFirm.com

                                            Attorneys for Plaintiff Stefan Jeremiah
